DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/628,645 filed on 01/03/2020.
Claims 20-24 have been cancelled.
Claims 1-25 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 3, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “104”, “10”, and “101” have been used to designate the same component in FIG. 1A.
120”, “112”, and “114” have been used to designate the same component in FIGs 1A, 1B, 2, 3, 4, and 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference number “124”, referring to “a barcode”,
Reference number “800”, referring to “a method”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 objected to because of the following informalities: 

In claim 17, line 2, “of changing an angle a second one” should read “of changing an angle of a second one”.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
The claim recites the limitation of determining…an altitude of the vehicle relative to the guideway for magnetic flight. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at the controller”. That is, other than reciting “at the controller” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “at the controller” language, the claim encompasses a person in the vehicle or outside the vehicle looking at a height of the vehicle relative to the ground and forming a simple judgement of the altitude of the vehicle relative the ground.  The mere nominal recitation of “at the controller” does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.
  
Next, the claim recites the limitation of determining…a speed of the vehicle relative to the guideway for magnetic flight. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at the controller”. That is, other than reciting “at the controller” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “at the controller” language, the claim encompasses a person in the vehicle or outside the vehicle being able to judge if the vehicle is moving slowly or fast, thus forming a simple judgment regarding the speed of the vehicle. The mere nominal recitation of “at the controller” does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. 

Next, the claim recites the limitation of calculating…a deviation of the vehicle from the projected flight path. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at the controller”. That is, other than reciting “at the controller” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “at the controller” language, the claim encompasses a person in the vehicle being able to judge if the vehicle is moving in a direction that deviates from the projected road such as viewing a change in direction from a predetermined path on a GPS screen, thus forming a simple judgment regarding the travel direction of the vehicle. The mere nominal recitation of “at the controller” does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.

Finally, the claim recites the limitation of calculating…a state space of the vehicle. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at the controller and based at least on the deviation and the speed”. That is, other than reciting “at the controller and based at least on the deviation and the speed” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “at the controller and based at least on the deviation and the speed” language, the claim encompasses a person in the vehicle or outside the vehicle being able to visualize the position, orientation, and direction of the vehicle in three dimensions on the road, thus forming a simple judgment regarding the overall orientation of the vehicle in real time. The mere nominal recitation of “at the controller and based at least on the deviation and the speed” does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the controller to perform the determination and calculation steps. The controller in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining the speed of the vehicle and the altitude of the vehicle and calculating the deviation of the vehicle) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim recites additional elements of receiving, at a controller, data generated by one or more sensors, receiving, at the controller, data relating to a projected flight path of the vehicle, transmitting, from the controller, data corresponding to the state space, the data used to change an angle of at least one of a plurality of levitation generators or change the speed of the vehicle.

The receiving steps from the sensors and from the external source is recited at a high level of generality (i.e. as a general means of gathering vehicle data for use in the calculation step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting results step is also recited at a high level of generality (i.e. as a general means of transmitting results of the calculation step), and amounts to mere post solution activity, which is a form of insignificant extra-solution activity.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform both the determining and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The same analysis is applied to the independent claims 18 and 25.

Regarding dependent claims 2-17 and 19, they recite similar limitations as claim 1 such as calculating and determining. As explained above, these are considered extra solution activities.
Regarding dependent claims 2-17 and 19 additional elements recited by the dependent claims such as the ultrasonic sensors and the altitude, pitch, and roll controllers are recited at a high level of generality (i.e. as a general means of gathering vehicle data for use in the calculation step), and amount to mere data gathering, which is a form of insignificant extra-solution activity. As explained above the ultrasonic sensors and the altitude, pitch, and roll controllers do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Dependent claims 2-17 and 19 are therefore directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimiger (JP 6023918 B2) in view of Wamble III (US Pat No. 9,090,167).

Examiner Note Regarding Claim 1 and 25: 
The examiner is interpreting the processor to be considered a controller of the system based on its ability to receive and transmit data, generate signals, and ability to control the overall vehicle altitude, pitch, and roll based on its connection to the inertial measurement unit.

Regarding Claim 1:
Kimiger teaches:
A method controlling a vehicle moving along a guideway for magnetic flight, the method comprising:, (“a method of operating VBPS” (Kimiger: Description – 3rd paragraph, FIG. 5) Kimiger defines the term “VBPS” and “INS” and states “The vehicle-based positioning system (VBPS) includes an inertial navigation system (INS) 100 installed on the vehicle.” (Kimiger: Description – 7th paragraph, FIG. 1)
receiving, at a controller, data generated by one or more sensors;, (“The INS 100 includes a processor 102 that is configured to receive information from a plurality of sensors and to receive information from an external control system (not shown) via the transceiver 104.” (Kimiger: Description – 7th paragraph, FIG. 1))
receiving, at the controller, data relating to a projected flight path of the vehicle;, (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation,” (Kimiger: Description – 8th paragraph, FIG. 1))
determining, at the controller, an altitude of the vehicle relative to the guideway for magnetic flight; determining, at the controller, a speed of the vehicle relative to the guideway for magnetic flight;, (“In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1))
and calculating, at the controller, a deviation of the vehicle from the projected flight path,, (“In some embodiments, the processor 102 uses the measured tilt to determine whether the vehicle has deviated from the guideway” (Kimiger: Description – 10th paragraph, FIG. 1))
calculating, at the controller and based at least on the deviation and the speed, a state space of the vehicle; and transmitting, from the controller, data corresponding to the state space,, (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates. The processor 102 sends a direction signal to the transceiver 104.” (Kimiger: Description – 8th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle orientation state to be the state space in this case.)
or change the speed of the vehicle., (“An automatic speed and brake control system 208 is used to control the movement of the vehicle along the guideway.” (Kimiger: Description – 23rd paragraph, FIG. 2))
Kimiger does not teach but Wamble III teaches:
the data used to change an angle of at least one of a plurality of levitation generators, (“the angle of the levitation generator 410 can be changed” (Wamble III: Col. 8 – lines 53-54, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 2:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 1. Kimiger further teaches:
The method of claim 1, wherein the one or more sensors includes at least one sensor associated, (“a plurality of sensors” (Kimiger: Description – 7th paragraph))
Kimiger does not teach but Wamble III teaches:
[…] with a corresponding one of the plurality of levitation generators., (“at least one levitation generator,” (Wamble III: Abstract – lines 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 5:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 1. Kimiger further teaches:
The method of claim 1, wherein the state space is calculated using one or more of an altitude controller, a pitch controller, and a roll controller., (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the processor to control the overall vehicle altitude, pitch, and roll based on its connection to the inertial measurement unit which consequently transmits information from the altitude, pitch, and roll sensors to the processor and overall controller of the system.)
Regarding Claim 6:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 5. Kimiger further teaches:
The method of claim 5, wherein the altitude controller, pitch controller, and roll controller are portions of a state space controller., (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the processor to be the state space controller and to control the overall vehicle altitude, pitch, and roll based on its connection to the inertial measurement unit which consequently transmits information from the altitude, pitch, and roll sensors to the processor and overall controller of the system.)
Regarding Claim 7:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 5. Kimiger further teaches:
The method of claim 5, further comprising using the altitude controller to calculate, (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the processor to control the overall vehicle altitude based on its connection to the inertial measurement unit which consequently transmits information from the altitude sensor to the processor and overall controller of the system.)
Kimiger does not teach but Wamble III teaches:
[…] a change in an angle of at least one of the plurality of levitation generators., (“the angle of the levitation generator 410 can be changed” (Wamble III: Col. 8 – lines 53-54, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 8:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 5. Kimiger further teaches:
The method of claim 5, further comprising using the pitch controller to calculate, (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the processor to control the overall vehicle pitch based on its connection to the inertial measurement unit which consequently transmits information from the pitch sensor to the processor and overall controller of the system.)
Kimiger does not teach but Wamble III teaches:
[…] a change in an angle of at least one of the plurality of levitation generators., (“the angle of the levitation generator 410 can be changed” (Wamble III: Col. 8 – lines 53-54, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 9:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 5. Kimiger further teaches:
The method of claim 5, further comprising using the roll controller to calculate, (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the processor to control the overall vehicle roll based on its connection to the inertial measurement unit which consequently transmits information from the roll sensor to the processor and overall controller of the system.)
Kimiger does not teach but Wamble III teaches:
[…] a change in an angle of at least one of the plurality of levitation generators., (“the angle of the levitation generator 410 can be changed” (Wamble III: Col. 8 – lines 53-54, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 10:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 5. Kimiger further teaches:
The method of claim 5, further comprising using the altitude controller to calculate a change in commanded velocity of the vehicle., (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1) Kimiger further describes how the processor is able to use the acceleration to determine the speed and direction of the vehicle and states “In some embodiments, the processor 102 uses the measured acceleration to determine the speed or direction of the vehicle.” (Kimiger: Description – 9th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the processor to control the overall vehicle altitude based on its connection to the inertial measurement unit which consequently transmits information from the altitude sensor to the processor and overall controller of the system. Furthermore, as the processor is able to use the acceleration to determine the speed and direction of the vehicle, the examiner is interpreting it to be able to determine the velocity of the vehicle accordingly.)
Regarding Claim 11:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 5. Kimiger further teaches:
The method of claim 5, further comprising using the pitch controller to calculate a change in commanded velocity of the vehicle., (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1) Kimiger further describes how the processor is able to use the acceleration to determine the speed and direction of the vehicle and states “In some embodiments, the processor 102 uses the measured acceleration to determine the speed or direction of the vehicle.” (Kimiger: Description – 9th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the processor to control the overall vehicle pitch based on its connection to the inertial measurement unit which consequently transmits information from the pitch sensor to the processor and overall controller of the system. Furthermore, as the processor is able to use the acceleration to determine the speed and direction of the vehicle, the examiner is interpreting it to be able to determine the velocity of the vehicle accordingly.)
Regarding Claim 12:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 5. Kimiger further teaches:
The method of claim 5, further comprising using the roll controller to calculate a change in commanded velocity of the vehicle., (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1) Kimiger further describes how the processor is able to use the acceleration to determine the speed and direction of the vehicle and states “In some embodiments, the processor 102 uses the measured acceleration to determine the speed or direction of the vehicle.” (Kimiger: Description – 9th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the processor to control the overall vehicle roll based on its connection to the inertial measurement unit which consequently transmits information from the roll sensor to the processor and overall controller of the system. Furthermore, as the processor is able to use the acceleration to determine the speed and direction of the vehicle, the examiner is interpreting it to be able to determine the velocity of the vehicle accordingly.)
Regarding Claim 13:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 1. Kimiger does not teach but Wamble III teaches:
The method of claim 1, further comprising calculating a change in an angle of at least one of the plurality of levitation generators., (“the angle of the levitation generator 410 can be changed relative to the direction of travel. In at least one embodiment, the angle of the levitation generator 410 can be controlled via a controller that includes at least one processor and/or memory. The controller can be controlled remotely or based upon loading characteristics of the car or desired speed including congestion on the guideway.” (Wamble III: Col. 8 – lines 53-60, FIG. 2) Examiner Note: The examiner is interpreting the controller to be able to calculate the change in angle of the levitation generator based on user preference.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 14:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 1. Kimiger further teaches:
The method of claim 1, further comprising determining a difference of the projected flight path and a current position of the vehicle relative to the guideway., (“In some embodiments, the processor 102 uses the measured tilt to determine whether the vehicle has deviated from the guideway” (Kimiger: Description – 10th paragraph, FIG. 1))
Regarding Claim 15:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 1. Kimiger further teaches:
The method of claim 1, further comprising determining the deviation in three dimensions, and using the deviation in three dimensions, (“In some embodiments, the processor 102 uses the measured tilt to determine whether the vehicle has deviated from the guideway” (Kimiger: Description – 10th paragraph, FIG. 1) Kimiger further describes how the guideway database includes a three-dimensional map and how the position of the vehicle along the guide way can be obtained accordingly and states “In some embodiments, the guideway database includes a three-dimensional map of the guideway that includes stored inertial parameters of the guideway. By comparing the detected inertia parameter of the vehicle with the stored inertia parameter of the guide way, the position of the vehicle along the guide way is obtained.” (Kimiger: Description – 17th paragraph))
[…] to determine roll, altitude and pitch., (“to measure vehicle roll, pitch, and yaw.” (Kimiger: Description – 11th paragraph, FIG. 1))
Regarding Claim 16:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 1. Kimiger does not teach but Wamble III teaches:
The method of claim 1, further comprising changing an angle of one or more of the plurality of levitation generators., (“the angle of the levitation generator 410 can be changed” (Wamble III: Col. 8 – lines 53-54, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 17:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 1. Kimiger does not teach but Wamble III teaches:
The method of claim 1, further comprising changing an angle of a first one of the plurality of levitation generators independent of changing an angle a second one of the plurality of levitation generators., (“When more than one levitation generator coupler 740 is implemented for each levitation generator 410, the angle of the levitation generator 410 can be changed” (Wamble III: Col. 8 – lines 52-54, FIG. 3) Examiner Note: The examiner is interpreting the change of angle of each levitation generator to be independent of one another.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 18:
Kimiger teaches:
A system configured to control a vehicle moving along a guideway for magnetic flight, the system comprising:, (“One aspect of the present description relates to a vehicle-based positioning system (VBPS) for a vehicle traveling on a guideway.” (Kimiger: Description – 61st paragraph))
a plurality of sensors operable to detect vehicle position relative to the guideway;, (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation,” (Kimiger: Description – 8th paragraph, FIG. 1))
having at least one of the plurality of sensors associated therewith;, (“a plurality of sensors” (Kimiger: Description – 7th paragraph))
at least one controller comprising, (“The VBPS 200 further includes a vital on-board controller (VOBC) 206.” (Kimiger: Description – 19th paragraph, FIG. 2))
at least one processor unit and operably coupled to at least one of the plurality of sensors, (“The INS 100 includes a processor 102 that is configured to receive information from a plurality of sensors” (Kimiger: Description – 7th paragraph, FIG. 1))
the at least one controller configured to:, (“The VBPS 200 further includes a vital on-board controller (VOBC) 206.” (Kimiger: Description – 19th paragraph, FIG. 2))
receive data generated by at least one of the plurality of sensors;, (“receive information from a plurality of sensors” (Kimiger: Description – 7th paragraph, FIG. 1))
receive data relating to a projected flight path of the vehicle; determine an altitude of the vehicle relative to the guideway; determine a speed, using at least one of the plurality of sensors, of the vehicle relative to the guideway for magnetic flight;, (“In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the altitude and speed of the vehicle to be relative to the guideway.)
calculate a deviation of the vehicle from the projected flight path;, (“In some embodiments, the processor 102 uses the measured tilt to determine whether the vehicle has deviated from the guideway” (Kimiger: Description – 10th paragraph, FIG. 1))
calculate a state space of the vehicle based at least on the deviation and the speed; and transmit data corresponding to the state space,, (“The processor 102 receives information from a plurality of sensors and generates a direction signal indicative of the vehicle's precise orientation state, including vehicle orientation, pitch, roll, and yaw, based on the received information. It is configured. In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates. The processor 102 sends a direction signal to the transceiver 104.” (Kimiger: Description – 8th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the vehicle orientation state to be the state space in this case.)
or change the speed of the vehicle., (“An automatic speed and brake control system 208 is used to control the movement of the vehicle along the guideway.” (Kimiger: Description – 23rd paragraph, FIG. 2))
Kimiger does not teach but Wamble III teaches:
a plurality of levitation generators, the plurality of levitation generators, (“a plurality of levitation generators 410,” (Wamble III: Col. 7 – line 26, FIG. 2))
and at least one of the plurality of levitation generators,, (“at least one levitation generator,” (Wamble III: Abstract – lines 1-2))
the data used to change an angle of at least one of the plurality of levitation generators, (“the angle of the levitation generator 410 can be changed” (Wamble III: Col. 8 – lines 53-54, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 25:
Kimiger teaches:
A method controlling altitude of a vehicle moving along a guideway for magnetic flight, the method comprising:, (“a method of operating VBPS” (Kimiger: Description – 3rd paragraph, FIG. 5) Kimiger defines the term “VBPS” and “INS” and states “The vehicle-based positioning system (VBPS) includes an inertial navigation system (INS) 100 installed on the vehicle.” (Kimiger: Description – 7th paragraph, FIG. 1)
receiving, at a controller, data generated by one or more sensors;, (“The INS 100 includes a processor 102 that is configured to receive information from a plurality of sensors and to receive information from an external control system (not shown) via the transceiver 104.” (Kimiger: Description – 7th paragraph, FIG. 1))
determining, at the controller, an altitude of the vehicle relative to the guideway for magnetic flight;, (“In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1))
receiving, at the controller, stored data associated with the guideway along a projected flight path of the vehicle;, (“In some solutions, vehicle positioning information is generated using an on-guideway device located on the guideway, such as an axle counter or track circuit. These devices generate position signals in response to the presence of the vehicle on the guideway at the location of the device on the guideway.” (Kimiger: Description – 1st paragraph))
determining, at the controller, a speed of the vehicle relative to the guideway for magnetic flight,, (“The accelerometer 106 is configured to measure the acceleration of the vehicle along the guideway. In some embodiments, the processor 102 uses the measured acceleration to determine the speed or direction of the vehicle.” (Kimiger: Description – 10th paragraph, FIG. 1))
calculating, at the controller, current deviation of the vehicle from the projected flight path; calculating, at the controller, estimated future deviation of the vehicle from the projected flight path;, (“In some embodiments, the processor 102 uses the measured tilt to determine whether the vehicle has deviated from the guideway” (Kimiger: Description – 10th paragraph, FIG. 1) Examiner Note: The examiner is interpreting the processor to be able to estimate a future deviation of the vehicle from the projected flight path based on its ability to receive vehicle orientation information from a plurality of sensors.)
and calculating, at the controller and based at least on one of: the altitude, the stored data, the speed,, (“In some embodiments, the direction signal generated by the processor 102 includes additional information such as vehicle speed, altitude, distance traveled from the latest checkpoint, or magnetic coordinates.” (Kimiger: Description – 8th paragraph, FIG. 1))
the current deviation and the estimated future deviation,, (“In some embodiments, the processor 102 uses the measured tilt to determine whether the vehicle has deviated from the guideway” (Kimiger: Description – 10th paragraph, FIG. 1))
Kimiger does not teach but Wamble III teaches:
an angle change in for at least one levitation generator., (“the angle of the levitation generator 410 can be changed” (Wamble III: Col. 8 – lines 53-54, FIG. 2).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)

Claims 3-4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimiger (JP 6023918 B2) in view of Wamble III (US Pat No. 9,090,167) in further view of Guyue (CN 106030431 A).

Regarding Claim 3:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 2. Kimiger does not teach but Guyue teaches:
The method of claim 2, wherein the at least one sensor is an ultrasonic sensor., (“The plurality of sensors of different types include at least two of the following: a vision sensor, a GPS sensor, an inertial sensor, an infrared sensor, an ultrasonic sensor, or a lidar sensor.” (Guyue: Summary of the invention – 10th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Guyue in order to produce a safe and effective path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Guyue’s ultrasonic sensors in order to “have a direct impact on the safety and effectiveness of the flight mission” (Guyue: Background technique). That is, when a vehicle “is equipped with multiple sensors,” (Guyue: Summary of the invention – 1st paragraph) one useful application of the vehicle “is to collect a large amount of data” (Guyue: Summary of the invention – 1st paragraph), therefore promoting a safer and user-friendly flight path for the vehicle.
Regarding Claim 4:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 1. Kimiger does not teach but Guyue teaches:
The method of claim 1, wherein the one or more sensors comprises at least four ultrasonic sensors, the at least four ultrasonic sensors associated with, (“The plurality of sensors of different types include at least two of the following: a vision sensor, a GPS sensor, an inertial sensor, an infrared sensor, an ultrasonic sensor, or a lidar sensor.” (Guyue: Summary of the invention – 10th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Guyue in order to produce a safe and effective path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Guyue’s ultrasonic sensors in order to “have a direct impact on the safety and effectiveness of the flight mission” (Guyue: Background technique). That is, when a vehicle “is equipped with multiple sensors,” (Guyue: Summary of the invention – 1st paragraph) one useful application of the vehicle “is to collect a large amount of data” (Guyue: Summary of the invention – 1st paragraph), therefore promoting a safer and user-friendly flight path for the vehicle.
Kimiger in view of Guyue does not teach but Wamble III teaches:
[…] a corresponding levitation generator., (“at least one levitation generator,” (Wamble III: Abstract – lines 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger in view of Guyue with these above aforementioned teachings from Wamble III in order to create a safe and efficient path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Wamble III’s levitation generator in order to efficiently produce a safe magnetic path for a vehicle and avoid mechanical complications such as ground shifting “over time because of weather or weight” (Wamble III: Col. 1 – line 29), requiring the track to “be very level.” (Wamble III: Col. 1 – line 28)
Regarding Claim 19:
Kimiger in view of Wamble III as shown in the rejection above, discloses the limitations of claim 18. Kimiger does not teach but Guyue teaches:
The system of claim 18, wherein at least one of the plurality of sensors is an ultrasonic sensor., (“The plurality of sensors of different types include at least two of the following: a vision sensor, a GPS sensor, an inertial sensor, an infrared sensor, an ultrasonic sensor, or a lidar sensor.” (Guyue: Summary of the invention – 10th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kimiger with these above aforementioned teachings from Guyue in order to produce a safe and effective path trajectory correction system and method of a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kimiger’s path correction of a vehicle system and method with Guyue’s ultrasonic sensors in order to “have a direct impact on the safety and effectiveness of the flight mission” (Guyue: Background technique). That is, when a vehicle “is equipped with multiple sensors,” (Guyue: Summary of the invention – 1st paragraph) one useful application of the vehicle “is to collect a large amount of data” (Guyue: Summary of the invention – 1st paragraph), therefore promoting a safer and user-friendly flight path for the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.









If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667